81 F.3d 153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Arthur YIAADEY, Plaintiff-Appellant,v.Dudley BURGESS, individually, and as Administrator of theSouthern Regional Jail in Beaver, WV;  Jack Roop,Individually and as Director of the Regional Jail Authorityfor West Virginia, Defendants-Appellees.
No. 95-2588.
United States Court of Appeals, Fourth Circuit.
Submitted March 12, 1996.Decided March 28, 1996.

John Arthur Yiaadey, Appellant Pro Se.
Chad Marlo Cardinal, Assistant Attorney General, Charleston, West Virginia, for Appellees.
Before WIDENER and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Yiaadey v. Burgess, No. CA-95-274 (S.D.W.Va. July 27, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.